UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

S¿P 12 ¿00l

Contact Persons:
Name:
Telephone:
Name:
Telephone:

JoLeta Reynolds
(202) 205-5507
Melisande Lee
(202) 205-5507

I OSEP01-18 ]

MEMORANDUM
TO:

State Directors of Special Education

FROM:

Patricia J. Guard ¿~~__.¿---q2j
Acting Director
Office of Special Education Programs

SUBJECT:

Availability of Electronic Copies of Letters of Clarification and Selected OSEP
Memoranda on the OSEP Web Page

In an effort to better serve our customers, OSEP is pleased to announce that a link to policy
documents will now be available on the OSEP web site in both Microsoft® Word and PDF
formats. These documents will include selected OSEP memoranda as well as letters of
clarification describing the Department's interpretation of IDEA or the regulations that
implement IDEA. The letters of clarification are those included in the lists of correspondence
published quarterly in the Federal Register pursuant to section,607 of IDEA.
We are beginning with correspondence covering the peñod from July through September of
2000, and will continue the process with subsequent quarters. As time permits, we intend to
include earlier correspondence from January through March and April through June of 2000.

400 MARYLANDAVE., S.W. WASHINGTON, D.C. 20202
f-)r: m~~~!oe z~ ~o p~.~z~re eouaJ o c c e : s to ¢,dt~cclf~c,r ar~d to p r o m o t : ~,duca~[<mal e x c e l l e n c e t h r o u q h o u t the Nation.

Page 2
To access these documents, please go to the OSEP web site at:
http:l/www.ed.~ovlOFFICES/OSERSlOSEPI and click on the link "Letters of Clarification"
under "What's New." The OSEP web page is in the process ofredesign and when the redesign is
completed, these documents will be available by clicking on the link to Legislation and Policy.
OSEP intends to discontinue the practice of mailing hard copies of the documents referred to in
the Federal Register quarterly lists of correspondence after the most recent quarter becomes
available on line.
ce:

Chief State School Officers
Congressional Staff
Federal Resource Center
Independent Living Centers
National Disability Organizations
Parent Training Centers
Part C Coordinators
Part C Lead Agencies
Protection and Advocacy Agencies
Regional Resource Centers
RSA Regional Commissioners
Section 619 Coordinators

